Title: To Alexander Hamilton from Baron von Steuben, 16 December [1790]
From: Steuben, Baron von
To: Hamilton, Alexander


N:Y: ce 16 de Dec: [1790]
Mon Bon Ami? J’apprens avec peine Votre indisposition je suis persuader que le manque d’Exercice en est la Cause principale, je Vous Conjure d’y porter le remede, donne Vous un petit bidet et trotter Vos huit ou dix miles tout les Matins, Vos courses a pied ne sont pas suffisant. Menagé cete Santé aussi chere a tant des personnes, et Aussi utile a cette tendre Demoiselle Collumbia.
J’ai consulté mon Ami Tissot, je Vous ordonne de Manger beaucoup des racines, tel que du refort or horsraddish, des carrottes, des racines de persil dans Vos bouillon, des Navèt, Chicoré et Sellerie, peu des Viandes et beaucoup d’exercice—je devien Charletan—mais que ne deviendrai-je point pour Vous?
Mon pauvre Willis est donc tuër—une Battaille est mal gagné ou on pert un Officier tel que Lui. Je crain encore pour Hamtromac. Cette guerre n’est pas finis, ce ne sont que les Commencemens des Hostilities, n’apprendrons nous donc jamais d’etre sage qu’a force de balourdise?
Voici joint un plein pouvoir pour Mr: Coxe, je Vous suplie de le Lui remettre avec les Assurences de mon Amitié. Arrangé cet afaire de sorte que le payement de ma rente Viagere, soit assigné a la Banque de N: York. R: Troup en retirerat 125 Doll: par Quartier et la reste serat à ma disposition.
Mes plus tendres Amitie a Mad: Hamilton, trauduisé pour Elle La prescription de Tissot, je La charge de Veiller Sur L’Execution.
je suis Le Votre de tout mon Coeur.
steuben
 